Exhibit 10.1
 
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of the 1st day of January, 2018 by and between HORIZON BANK (the “Bank”), an
Indiana state‑chartered bank, HORIZON BANCORP (the “Holding Company”) a
corporation formed under the laws of the State of Indiana and a registered bank
holding company (jointly referred to herein as the “Company”) and JAMES D. NEFF
(the “Executive”), a resident of the State of Indiana,
W I T N E S S E T H:
WHEREAS, Bank is a wholly-owned subsidiary of the Holding Company; and
WHEREAS, the Executive is currently employed as the Executive Vice President of
the Bank; and
WHEREAS, the Company desires to promote Executive to the role of President of
Horizon Bank and Horizon Bancorp, and Executive desires to serve in those roles,
in accordance with the provisions of this Agreement; and
WHEREAS, in addition to the employment provisions contained herein, the Company
and the Executive have agreed to certain restrictions, covenants, agreements and
severance payments, as set forth in this Agreement; and
WHEREAS, the Executive is willing to commit to continue in the performance of
such services for the Company in the new roles upon the terms and conditions set
forth herein;
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, agreements and obligations contained herein, the promotion of the
Executive by the Company pursuant to this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive, each intending to be legally bound,
hereby agree as follows:
Section 1.  Employment; Term.
(a) Employment.  Unless terminated earlier as provided herein, the Company
hereby agrees to employ the Executive, and the Executive hereby agrees to be
employed by the Company, on a full-time basis in accordance with the provisions
of this Agreement.
(b) Term.  Unless terminated earlier as provided herein, the initial term of the
Executive’s employment with the Company hereunder will begin on the date of this
Agreement and will end on the date which is three years following the date
hereof; provided, however, that on each annual anniversary of the date of this
Agreement until January, 2025, the Executive’s term of employment will be
extended for an additional one-year period beyond the then-effective expiration
date, upon the same agreements,



--------------------------------------------------------------------------------


covenants and provisions set forth herein, unless at least 60 days prior to the
expiration of any one-year period during the term thereof, the Company delivers
to the Executive written notice that the term of this Agreement will not be so
extended for a one-year period (the initial term of this Agreement and all
extensions thereof, if any, are hereinafter referred to individually and
collectively as the “Term”).  Should Executive remain employed as of January 1,
2025, his employment relationship will transition to an at-will relationship
meaning either Executive or the Company may terminate the relationship for any
reason, or no reason, and without notice.  The parties agree and acknowledge
that should such a transition occur on January 1, 2025, all of the obligations
and responsibilities of this Agreement will continue with the exception of
Sections 4 (a) through (e), (h), and (i) and 5 (a) through (b) as those sections
will be terminated as of January 1, 2025).
Section 2.  Position; Duties; Responsibilities.
(a) Position.  During the Term, the Executive will be the President of the Bank
and the Holding Company and will perform such duties and responsibilities as may
be assigned by the CEO of the Bank or the Holding Company and/or the Board of
Directors.
(b) Duties and Responsibilities.  During the Term, the Executive will devote
substantially all business time, attention and energy, and reasonable best
efforts, to the interests and business of the Bank, the Holding Company and
their affiliates and subsidiaries (collectively “Affiliates”) and to the
performance of the Executive’s duties and responsibilities on behalf of the
Company and Affiliates.  The Executive may use his discretion in fixing the
hours and schedule of work consistent with the proper discharge of the
Executive’s duties.  The Executive, subject to the direction and control of CEO
of the Bank and Holding Company and/or the Board of Directors of the Bank and of
the Holding Company, will have all power and authority commensurate with the
Executive’s status and necessary to perform his duties hereunder.  During the
Term the Executive will not serve on the board of directors of any for-profit
organization without the prior consent of the Holding Company’s board of
directors (the “Board”).
(c) Working Conditions.  So long as the Executive is employed by the Company
pursuant to this Agreement, the Executive will be entitled to office space and
working conditions consistent with his position as President of the Bank and the
Holding Company.  The Company will provide the Executive with such assistance
and working accommodations as are suitable to the character of his positions
with the Company and as are adequate for the performance of the Executive’s
duties.  The Executive will not be required to be absent from the location of
the principal executive offices of the Company on travel status or otherwise
more than 30 days in any calendar year.  The Company will not, without the
written consent of the Executive, relocate or transfer Executive to a location
more than 30 miles from his principal residence.


2

--------------------------------------------------------------------------------


Section 3.  Compensation and Employee Benefits.
(a) Base Salary.  During the Term, for all services rendered to or on behalf of
the Company by the Executive in all capacities pursuant to this Agreement or
otherwise, the Company will pay to the Executive an annual base salary equal to
the amount being paid to Executive as of the effective date of this Agreement 
(the “Base Salary”), and will be adjusted in accordance with this Section.  At
approximately annual intervals, the Compensation Committee of the Board of
Directors (the “Committee”) will review, or will cause to be reviewed, the Base
Salary payable to the Executive, giving attention to all factors that the
Committee deems pertinent, including, without limitation, the performance of the
Bank, the Holding Company and their Affiliates, the performance of the Executive
and the compensation practices inside and outside of the Company.  The Committee
will, after such annual review, determine the Base Salary to be paid until the
completion of the next annual review, but such new Base Salary will not be less
than the initial Base Salary.  The Base Salary will be paid to the Executive in
accordance with the Bank’s usual and customary payroll practices applicable to
its employees generally.
(b) Incentive Compensation.  During the Term, the Executive will be entitled to
participate in all incentive compensation plans and programs in effect from time
to time and generally available to executive officers of the Company, subject to
the terms and conditions of such plans and programs.  For 2018, the target bonus
rate is 40% of base pay with a range between 0.00% and 55.00% of base pay upon
qualifying. Target bonus payout is based on achieving established quantitative
and qualitative goals. This proposed target bonus plan will be for 2018 and
subject to approval by the Committee each year thereafter based on the then
current year’s performance metrics.  The target bonus will be paid no later than
3 months following the end of the year during which it is approved by the
Committee.
(c) Employee Benefit Plans.  During the Term, the Executive will be entitled to
participate in all employee benefit plans and programs in effect from time to
time and generally available to executive officers of the Company, subject to
the terms and conditions of such plans and programs.
(d) Other Policies.  All other matters relating to the employment of the
Executive by the Company not specifically addressed in this Agreement, or in the
plans and programs referenced above (including, without limitation, 5-weeks of
vacation, sick and other paid time off), will be subject to the employee
handbooks, rules, policies and procedures of the Company in effect from time to
time.
(e) Taxes and Other Amounts.  All taxes (other than the Company’s portion of
FICA taxes) on the Base Salary and other amounts payable to the Executive
pursuant to this Agreement or any plan or program will be paid by the
Executive.  The Company will be entitled to withhold from the Base Salary and
all other amounts payable to the Executive pursuant to this Agreement or any
plan or program (i) applicable withholding taxes, and (ii) such other amounts as
may be authorized by the Executive in writing.


3

--------------------------------------------------------------------------------


(f) Acknowledgment by the Executive.  Notwithstanding anything herein to the
contrary, the Executive hereby understands, acknowledges and agrees that the
Bank or Holding Company may, each in its sole discretion, amend, modify, freeze,
suspend or terminate any or all of the incentive compensation, stock option,
employee benefit and other plans and programs referenced herein at any time and
from time to time in the future as provided in such plans and programs. 
Provided, however, that any such amendment, modification, freezing, suspension
or termination will not affect any of the Executive’s vested or accrued benefits
under any such plans or programs.
Section 4.  Termination of Employment.
Subject to the respective continuing obligations of the parties hereto set forth
in this Agreement, the Executive’s employment with the Company may be terminated
during the Term in any of the following ways:
(a) Termination by the Company for Cause.  The Company, upon written notice to
the Executive, may terminate the Executive’s employment with the Company
immediately (except as otherwise expressly provided herein with respect to the
Executive’s limited right to cure) for Cause.  For purposes of this Section,
“Cause” is defined as any of the following which, in the case of (iii) below,
has not been expressly consented to in advance by the Company in writing:
(i) An intentional act of fraud, embezzlement, theft, or personal dishonesty;
willful misconduct, or breach of fiduciary duty involving personal profit by the
Executive in the course of his employment.  No act or failure to act will be
deemed to have been intentional or willful if it was due primarily to an error
in judgment or negligence.  An act or failure to act will be considered
intentional or willful if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in the best interest of
the Company or Affiliates;
(ii) Intentional wrongful damage by the Executive to the business or property of
the Company or any Affiliates, causing material harm to the Company or any
Affiliates;
(iii) Material breach by the Executive of any provision of this Agreement, as in
effect from time to time with the Company (other than a breach justifying
termination pursuant to any other provision of this subsection 4(a));
(iv) Gross negligence or insubordination by the Executive in the performance of
his duties, or the Executive’s refusal or repeated failure to carry out lawful
directives of the Board;
(v) Removal or permanent prohibition of the Executive from participating in the
conduct of the affairs of the Bank or its Affiliates by an order issued under
subsection 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12 USC §§
1818(e)(4) and (g)(1).


4

--------------------------------------------------------------------------------


(b) Termination by the Company Without Cause.  The Company, upon not less than
30 days’ prior written notice to the Executive, may terminate the Executive’s
employment with the Company without Cause.
(c) Termination by the Executive for Good Reason.  The Executive, upon written
notice to the Company within 90 days of the event which Executive believes
constitutes Good Reason, may terminate his employment with the Company
immediately (except as otherwise expressly provided herein with respect to the
Company’s limited right to cure) for Good Reason.  For purposes of this Section,
“Good Reason” means the occurrence of any of the following events, which has not
been expressly consented to in advance by the Executive in writing:
(i) The requirement that the Executive move his office to a location more than
30 miles from his principal residence;
(ii) A material diminution in Executive’s then current annual Base Salary,
unless part of an institution-wide reduction and proportionate to the reduction
in the Base Salary of all other executive officers of the Company;
(iii) The removal of the Executive from participation in any incentive
compensation or performance-based compensation plans which results in a material
reduction of the Executive’s total compensation, unless the Company terminates
participation in the plan or plans with respect to all other executive officers
of the Company;
(iv) The taking of any action by the Bank or Holding Company which would
directly or indirectly reduce any material benefit plan or program or deprive
the Executive of any such benefit enjoyed by him, resulting in a material
reduction of the Executive’s total compensation, unless part of an
institution-wide reduction and applied similarly to all other executive officers
of the Company;
(v) The assignment to the Executive of duties and responsibilities materially
different from those normally associated with his position as referenced in
Section 2, resulting in a material breach of the Agreement;
(vi) A material diminution or reduction in the Executive’s duties,
responsibilities or authority (including reporting responsibilities) in
connection with his employment with the Company;
(vii) A material reduction in the secretarial or administrative support of the
Executive; or
(viii) A material breach by the Company of any provision of this Agreement, as
in effect from time to time with the Executive, other than a breach justifying
termination pursuant to any other provision of this subsection 4(c).


5

--------------------------------------------------------------------------------


(d) Termination by the Executive Without Good Reason.  The Executive, upon not
less than 30 days’ prior written notice to the Bank, may terminate his
employment with the Company without Good Reason.
(e) Termination in the Event of Death or Disability.  The Executive’s employment
hereunder will terminate immediately upon the death of the Executive.  The
Executive’s employment with the Company may be terminated by the Company in the
event of the occurrence of a Disability of the Executive.  For purposes hereof,
a “Disability” is defined as the Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.  If, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than 12 months, the
Executive is receiving income replacement benefits for a period of not less than
three months under an accident and health plan sponsored by the Company, the
Executive will be deemed to be Disabled.  The Compensation Committee of the
Board will be the sole and final judge of whether the Executive is Disabled for
purposes of this Agreement, after consideration of any evidence it may require,
including the reports of any physician or physicians it may designate.
(f) Termination by the Executive in the Event of a Change in Control.
(i) Following a Change in Control (as defined in subsection 4(j)), the
Executive, upon 30 days’ prior written notice to the Company, may terminate his
employment with the Company immediately upon the occurrence of any of the
following events after a Change in Control, unless the Executive consents in
writing to the occurrence of any such events:
(A) the assignment to the Executive of duties or responsibilities that are
inconsistent with the Executive’s positions as President of the Bank and the
Holding Company, or a substantial reduction in the nature or status of the
Executive’s duties and responsibilities from those in effect immediately prior
to a Change in Control;
(B) a material reduction by the Company in the Executive’s Base Salary in effect
on the date preceding the date of the Change in Control;
(C) the Company requires the Executive to be based anywhere other than the
location at which he was based immediately prior to the Change in Control; or
(D) the failure by the Bank or Holding Company to continue to provide the
Executive with benefits substantially similar to those described in subsections
3(b), (c) and (d) which are provided to the Executive immediately prior to a
Change in Control.


6

--------------------------------------------------------------------------------


(ii) Following a Change in Control, the Executive, upon written notice to the
Company, may terminate his employment with the Company, during a 30-day period
beginning on a date six months following the date of the Change in Control and
ending at midnight on the date that is six months and 30 days following the date
of the Change in Control.
(g) Termination by the Company Upon a Change in Control.  The Company, upon 30
days’ prior written notice to the Executive, may terminate the Executive’s
employment with the Company during the six-month period immediately following a
Change in Control.
(h) Notice of Termination.  Any termination of the Executive’s employment with
the Company as contemplated by this Section 4, except in the event of the
Executive’s death, will be communicated by a written “Notice of Termination” by
the terminating party to the other party hereto.  Any Notice of Termination will
indicate the specific provisions of this Agreement relied upon and, if
applicable, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination.  The last day of the
Executive’s employment with the Company will be referred to herein as the “Date
of Termination.”
(i) Limited Right to Cure by the Company and the Executive.
(i) In the event that the Company desires to terminate the Executive’s
employment for Cause pursuant to subsection 4(a)(iii), the Company will first
deliver to the Executive a written notice which will (A) indicate the specific
provisions of this Agreement relied upon for such termination, (B) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such termination, and (C) describe the steps, actions, events or other items
that must be taken, completed or followed by the Executive to correct or cure
the basis for such termination, if the issue is curable as determined in good
faith by the Board of Directors.  The Executive will then have 30 days following
the effective date of such notice to fully correct and cure the basis for the
termination of his employment.  If the Executive does not fully correct and cure
the basis for the termination of his employment within such 30-day period, then
the Company will have the right to terminate the Executive’s employment with the
Company immediately for Cause upon delivering to the Executive a written Notice
of Termination and without any further cure period.  Notwithstanding the
foregoing, the Executive will be entitled to so correct and cure only a maximum
of two times during any calendar year.
(ii) In the event that the Executive desires to terminate his employment with
the Company for Good Reason pursuant to subsection 4(c) or upon a Change in
Control pursuant to subsection 4(f), the Executive will first deliver to the
Company a written notice which will (A) indicate the specific provisions of this
Agreement relied upon for such termination, (B) set forth in reasonable detail
the facts and circumstances claimed to provide a basis for such termination, and
(C) describe the steps, actions, events or other items that must be taken,
completed or followed by the Company to correct or cure the basis for such
termination.  The Company will then have 30 days following the effective date of
such notice to fully correct and cure the basis for the termination of the


7

--------------------------------------------------------------------------------


Executive’s employment.  If the Company does not fully correct and cure the
basis for the termination of the Executive’s employment within such 30-day
period, then the Executive will have the right to terminate his employment with
the Company immediately upon delivering to the Company a written Notice of
Termination and without any further cure period.  Notwithstanding the foregoing,
the Company will be entitled to so correct and cure only a maximum of two times
during any calendar year.
(j) Change in Control.  For purposes of this Agreement, a “Change in Control”
will be deemed to have occurred if the conditions or events set forth in any one
or more of the following subsections occur:
(i) Any merger, consolidation or similar transaction which involves the Bank or
Holding Company and in which persons who are the shareholders of the Bank or
Holding Company immediately prior to the transaction own, immediately after the
transaction, shares of the surviving or combined entity which possess voting
rights equal to or less than 50 percent of the voting rights of all shareholders
of such entity, determined on a fully diluted basis;
(ii) Any sale, lease, exchange, transfer or other disposition of all or any
substantial part of the consolidated assets of the Bank or Holding Company;
(iii) Any tender, exchange, sale or other disposition (other than disposition of
the stock of the Holding Company or the Bank in connection with bankruptcy,
insolvency, foreclosure, receivership or other similar transactions) or purchase
(other than purchases by the Holding Company or any Holding Company or Bank
sponsored employee benefit plan, or purchases by members of the board of
directors of the Holding Company or the Bank) of shares which represent more
than 25 percent of the voting power of the Holding Company or the Bank; or
(iv) During any period of two consecutive years individuals who at the date of
this Agreement constitute the Board cease for any reason to constitute at least
a majority thereof, unless the election of each director at the beginning of the
period has been approved by directors representing at least a majority of the
directors then in office.
Notwithstanding the foregoing, a Change in Control: (A) will not occur as a
result of the issuance of stock by the Holding Company in connection with any
public offering of its stock; (B) will not be deemed to have occurred with
respect to any transaction unless such transaction has been approved or shares
have been tendered by a majority of the shareholders who are not Section 16(b)
Persons; or (C) will not occur due to stock ownership by the Horizon Bancorp
Employee Stock Ownership Plan Trust, which forms a part of the Horizon Bancorp
Employee Stock Ownership Plan, the Horizon Bancorp Employees’ Thrift Plan Trust,
which forms a part of the Horizon Bancorp Employees’ Thrift Plan, or any other
employee benefit plan; and (D) for purposes of any payment or benefit provided
under the Agreement to which Code Section 409A is applicable and for which a
Change in Control event is required, will not occur unless the event


8

--------------------------------------------------------------------------------


related to such payment or benefit constitutes a Change in Control for purposes
of Code Section 409A.
“Section 16(b) Person” means a person subject to potential liability under
Section 16(b) of the 1934 Act with respect to transactions which involve equity
securities of the Holding Company.


(k) Regulatory Restrictions.
(i) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Sections 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(4) and
(g)(1)), all obligations of the Company under this Agreement shall terminate as
of the effective date of the order, but vested rights of the parties shall not
be affected.
(ii) If the Bank is in default (as defined in Section 3(x)(1) of FDIA), all
obligations of the Company under this Agreement shall terminate as of the date
of default; however, this subsection shall not affect the vested rights of the
parties.
(iii) All obligations under this Agreement shall terminate, except to the extent
determined that continuation of this Agreement is necessary for the continued
operation of the Bank: (i) by the Indiana Department of Financial Institutions
(the “DFI”) or its designee, or the Bank’s primary federal regulator at the time
that the Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement
to provide assistance to or on behalf of the Bank under the authority contained
in Section 13(c) of FDIA; or (ii) by the DFI, or its designee, or the Bank’s
primary federal regulator, at the time that the DFI, or its designee, or the
Bank’s primary federal regulator, approves a supervisory merger to resolve
problems related to the operation of the Bank or when the Bank is determined by
the DFI, or the Bank’s primary federal regulator, to be in an unsafe or unsound
condition. Any such action shall not affect any vested rights of the parties.
(iv) If a notice served under Section 8(e)(3) or (g)(1) of the FDIA (12 U.S.C.
1818(e)(3) or (g)(1)) suspends and/or temporarily prohibits Executive from
participating in the conduct of the Bank’s affairs, the Company’s obligations
under this Agreement shall be suspended as of the effective date of such notice,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Company may, in its sole discretion, (i) pay Executive all or
part of the compensation withheld while its contract obligations were suspended,
and/or (ii) reinstate (in whole or in part) any of its obligations which were
suspended.
Section 5.  Payment Upon Termination of Employment.
Upon the termination of the Executive’s employment with the Company pursuant to
Section 4, the Executive will receive the following:


9

--------------------------------------------------------------------------------


(a) Termination by the Company for Cause, by the Executive Without Good Reason
or Due to Death or Disability of the Executive.  Upon the termination of the
Executive’s employment by the Company for Cause pursuant to subsection 4(a), by
the Executive without Good Reason pursuant to subsection 4(d) or in the event of
termination due to the death or Disability of the Executive pursuant to
subsection 4(e), the Company will pay or provide to the Executive the following
amounts and benefits:
(i) that portion of the Executive’s Base Salary earned through the Date of
Termination, payable in accordance with normal payroll practices;
(ii) all amounts that have vested or accrued prior to the Date of Termination
under all incentive compensation or employee benefit plans of the Bank or
Holding Company in accordance with the provisions of such plans; and
(iii) notwithstanding the foregoing, all options granted to the Executive to
purchase shares of common stock of the Holding Company and all shares of
restricted stock of the Holding Company (whether such options and restricted
shares are vested or unvested) shall be treated in accordance with the
applicable plan and award agreement(s) between the Holding Company and the
Executive.
It is noted that nothing in this Agreement will serve to prevent the Executive
from receiving long term disability payments from the Company’s long term
disability program, if any, if the Executive is otherwise eligible to receive
benefits under such a program.
(b) Termination by the Company Without Cause or by the Executive With Good
Reason.  Upon the termination of the Executive’s employment by the Company
without Cause pursuant to subsection 4(b), or by the Executive with Good Reason
pursuant to subsection 4(c), the Company will pay or provide to the Executive
the following amounts and benefits:
(i) that portion of the Executive’s Base Salary earned through the Date of
Termination, payable in accordance with normal payroll practices;
(ii) an amount equal to the Executive’s annual Base Salary in effect as of the
date immediately preceding the Date of Termination plus a single sum payment
equal to the average of the Executive’s Bonus paid or payable for the last two
calendar years preceding the Date of Termination, all payable as of the date of
the first payroll that is not less than 60 days following the Date of
Termination, or as soon as administratively practicable thereafter;
(iii) continued participation in the group health insurance and group life
insurance benefits which the Executive would have been eligible to participate
in or receive on the day prior to the Date of Termination (“Insurance Programs”)
beginning on the Date of Termination and continuing for a period of one year,
but only to the extent the Executive continues to qualify for participation
therein.  The Company will reimburse Executive for the cost of health insurance
and life insurance benefits if Executive is not permitted to continue
participation in those Insurance Programs for a period of one year from the Date
of Termination; provided, however, the amount of these benefits will be


10

--------------------------------------------------------------------------------


limited to an amount equal to 110% of the Company’s then current cost of
providing comparable benefits under the Insurance Programs.
(iv) all amounts that have vested or accrued prior to the Date of Termination
under all incentive compensation or employee benefit plans of the Holding
Company or Bank in accordance with the provisions of such plans; and
(v) cash reimbursement for reasonable expenses (as determined by the Board in
its sole discretion) actually incurred by the Executive in searching for new
employment during the one-year period following the Date of Termination and
limited to no greater than $20,000.  Each reimbursement will be paid to the
Executive within 30 days following the receipt by the Company of a valid claim
substantiating the expense and no reimbursement will be made after one year
following the year in which the expense is incurred; and
(vi) notwithstanding the foregoing, all options granted to the Executive to
purchase shares of common stock of the Holding Company and all shares of
restricted stock of the Holding Company (whether such options and restricted
shares are vested or unvested) shall be treated in accordance with the
applicable plan and award agreement(s) between the Holding Company and the
Executive.
(c) Termination Upon a Change in Control.  Upon the termination of the
Executive’s employment by the Executive upon a Change in Control pursuant to
subsection 4(f), or upon the termination of the Executive’s employment by the
Company upon a Change in Control pursuant to subsection 4(g), the Company will
pay or provide to the Executive the following amounts and benefits:
(i) that portion of the Executive’s Base Salary earned through the Date of
Termination, payable in accordance with normal payroll practices;
(ii) an amount equal to two times the Executive’s annual Base Salary in effect
as of the date immediately preceding the Date of Termination plus a single sum
payment equal to the average of the Executive’s Bonus paid or payable for the
last two calendar years preceding the Date of Termination, all payable as of the
date of the first payroll that is not less than 60 days following the Date of
Termination, or as soon as administratively practicable thereafter;
(iii) continued participation in the group health insurance and group life
insurance benefits which the Executive would have been eligible to participate
in or receive on the day prior to the Date of Termination (“Insurance Programs”)
beginning on the Date of Termination and continuing for a period of one year,
but only to the extent the Executive continues to qualify for participation
therein.  The Company will reimburse Executive for the cost of health insurance
and life insurance benefits for the if Executive is not permitted to continue
participation in those Insurance Programs for a period of one year from the Date
of Termination; provided, however, the amount of these benefits will be limited
to an amount equal to 110% of the Company’s cost of providing comparable
benefits under the Insurance Programs.


11

--------------------------------------------------------------------------------


(iv) all amounts that have vested or accrued prior to the Date of Termination
under all incentive compensation or employee benefit plans of the Holding
Company or Bank in accordance with the provisions of such plans; and
(v) cash reimbursement for reasonable expenses (as determined by the Board in
its sole discretion) actually incurred by the Executive in searching for new
employment during the one-year period following the Date of Termination and
limited to no greater than $20,000.  Each reimbursement will be paid to the
Executive within 30 days following the receipt by the Company of a valid claim
substantiating the expense, and no reimbursement will be made after one year
following the year in which the expense is incurred; and
(vi) notwithstanding the foregoing, all options granted to the Executive to
purchase shares of common stock of the Holding Company and all shares of
restricted stock of the Holding Company (whether such options and restricted
shares are vested or unvested) shall be treated in accordance with the
applicable plan and award agreement(s) between the Holding Company and the
Executive.
(d) Delay of Payment of Benefits in Certain Circumstances.
(i) Separation from Service.  “Separation from Service” means the date on which
the Executive dies, retires or otherwise experiences a Termination of Employment
with the Company.  Provided, however, a Separation from Service does not occur
if the Executive is on military leave, sick leave or other bona fide leave of
absence (such as temporary employment by the government) if the period of such
leave does not exceed six months, or if the leave is for a longer period, so
long as the individual’s right to reemployment with the Company is provided
either by statute or by contract.  If the period of leave exceeds six months and
the Executive’s right to reemployment is not provided either by statute or
contract, there will be a Separation from Service on the first date immediately
following such six-month period.  The Executive will incur a “Termination of
Employment” when a termination of employment is incurred under Treasury
Regulation Section 1.409A-1(h)(ii).
(ii) Suspension of Payments to Specified Employees. To the extent such
suspension is required by Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”) or Treasury Regulations issued pursuant to Code Section 409A,
if an amount is payable to the Executive due to the Executive’s Separation from
Service for a reason other than the Executive’s death, and if at the time of the
Separation from Service the Executive is a “Specified Employee,” payment of all
amounts which constitute deferred compensation under Code Section 409A to the
Executive under the Agreement will be suspended for six months following such
Separation from Service.  The Executive will receive payment of such amounts on
the first day following the six-month suspension period.
(A) A “Specified Employee” means an individual who is a “Key Employee” of the
Company at a time when the Holding Company’s stock is publicly traded on an
established securities market.  The Executive will be a


12

--------------------------------------------------------------------------------


Specified Employee on the first day of the fourth month following any
“Identification Date” on which the Executive is a Key Employee.
(B) The Executive is a “Key Employee” if at any time during the 12-month period
ending on an Identification Date the Executive is: (i) an officer of the Company
having annual compensation greater than $175,000 (as adjusted in accordance with
the requirements of Code Section 409A); (ii) a five-percent owner of the
Company; or (iii) a one-percent owner of the Company having an annual
compensation greater than $150,000.  For purposes of determining whether an
Executive is an officer under clause (i), nor more than 50 employees (or, if
lesser, the greater of three or ten percent of the employees) will be treated as
officers, and those categories of employees listed in Code Section 414(q)(5)
will be excluded.
(C) The “Identification Date” for purposes of this Agreement is December 31 of
each calendar year.
(e) Certain Limitations.  All amounts payable to the Executive pursuant to this
Section 5 will be subject to the following limitations:
(i) amounts payable pursuant to this subsection will be subject to the terms of
subsection 5(f) and paid only so long as the Executive is not in breach of any
of the provisions of this Agreement; and
(ii) payment will be made pursuant to this subsection only if the Executive
executes a full release of claims satisfactory to the Company prior to the date
of the first payroll that is not less than 60 days following the Date of
Termination.
(f) 280G Cutback. In no event shall the aggregate payments or benefits to be
made or afforded to Executive (the “Termination Benefits”) constitute an “excess
parachute payment” under Section 280G of the Code  or any successor thereto, and
to avoid such a result, the severance contemplated by this Section 5 will be
reduced by the minimum extent necessary in order for the value of the
Termination Benefits to equal one dollar ($1.00) less than three (3) times
Executive’s “base amount,” as determined in accordance with Section 280G of the
Code.
Section 6.  Non-Disclosure; Return of Confidential Information and Other
Property.
(a) Access to Confidential Information.  The Executive understands, acknowledges
and agrees that during the course of his employment with the Company he has
gained or will gain information regarding, knowledge of and familiarity with the
Confidential Information (as defined in subsection 6(c)) of the Company and any
Affiliates and that if the Confidential Information was disclosed by the
Executive, the Company or Affiliate would suffer irreparable damage and harm. 
The Executive understands, acknowledges and agrees that the Confidential
Information derives substantial economic value from, among other reasons, not
being known or readily ascertainable by proper means by others who could obtain
economic value therefrom upon disclosure.  The Executive acknowledges and agrees
that the Company and all


13

--------------------------------------------------------------------------------


Affiliates use reasonable means to maintain the secrecy and confidentiality of
the Confidential Information.
(b) Non-Disclosure.  At all times while the Executive is employed by the Company
or any Affiliate, and at all times thereafter, the Executive will not (i)
directly or indirectly disclose, provide or discuss any Confidential Information
(as defined in subsection 6(c)) with or to any Person other than those
directors, officers, employees, representatives and agents of the Company and
any Affiliates who need to know such Confidential Information for a proper
corporate purpose, and (ii) directly or indirectly use any Confidential
Information (A) to compete against the Company or any Affiliates, or (B) for the
Executive’s own benefit or for the benefit of any Person other than the Company
or any Affiliate.
(c) Confidential Information Defined.  For purposes of this Agreement, the term
“Confidential Information” means any and all:
(i) materials, records, data, documents, lists, writings and information
(whether in writing, printed, verbal, electronic, computerized, on disk or
otherwise) (A) relating or referring in any manner to the business, operations,
affairs, financial condition, results of operation, cash flow, assets,
liabilities, sales, revenues, income, estimates, projections, policies,
strategies, techniques, methods, products, developments, suppliers,
relationships and/or customers of the Company or any Affiliate that are
confidential, proprietary or not otherwise publicly available, in any event not
without a breach of this Agreement, or (B) that the Company or any Affiliate has
deemed confidential, proprietary or nonpublic;
(ii) trade secrets of the Company or any Affiliate, as defined in Indiana Code
Section 24-2-3-2, as amended, or any successor statute; and
(iii) any and all copies, summaries, analyses and extracts which relate or refer
to or reflect any of the items set forth in (i) or (ii) above.  The Executive
agrees that all Confidential Information is confidential and is and at all times
will remain the property of, as applicable, the Company or any of the
Affiliates.
(d) Definition of Person.  For purposes of this Agreement, the term “Person”
will mean any natural person, proprietorship, partnership, corporation, limited
liability corporation, bank, organization, firm, business, joint venture,
association, trust or other entity and any government agency, body or authority.
(e) Return of Confidential Information and Other Property.  The Executive
covenants and agrees:
(i) to keep all Confidential Information subject to the Company’s or any
Affiliate’s custody and control and to promptly return to the Company or the
appropriate Affiliate all Confidential Information that is still in the
Executive’s possession or control at the termination of the Executive’s
employment with the Company; and


14

--------------------------------------------------------------------------------


(ii) promptly upon termination of the Executive’s employment with the Company,
to return to the Company, at the Company’s principal office, all vehicles,
equipment, computers, credit cards and other property of the Company and to
cease using any of the foregoing.
(f) Whistleblower Protections.  Notwithstanding anything in this Agreement to
the contrary, Executive understands that nothing contained in this Agreement
limits Executive’s ability to file a charge or complaint with the Securities and
Exchange Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”) about a possible securities law violation
without approval of the Company (or any Affiliate). Executive further
understands that this Agreement does not limit Executive’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company (or any Affiliate) related to the possible securities law violation.
This Agreement does not limit Executive’s right to receive any resulting
monetary award for information provided to any Government Agency.
Section 7.  Non-Competition.
(a) During the Term, Executive shall not, directly or indirectly, have any
ownership interest in, work for, advise, manage, act as an agent or consultant
for, or have any business connection or business or employment relationship
with, any entity or person which competes with Horizon Bank or any of its
Affiliates.
(b) Moreover, for a period of 12 months after his separation from the Bank for
any reason, Executive shall not:
(i) in the states of Indiana, Ohio and/or Michigan;
(ii) in any Indiana county, Ohio county, or Michigan county in which the Bank
maintains a branch or other office;
(iii)  in any Indiana county, Ohio county, or Michigan county in which customers
of the Bank reside or maintain a facility;
(iv) in the geographic area in which Executive has been performing services on
behalf of the Bank, or for which he has been assigned responsibility, at any
time within one year preceding his separation;
directly or indirectly own, manage, finance, operate, control or participate in
ownership, management, or operation of, act as an agent, consultant, or be
employed in a competitive capacity with, any banking or financial institution
engaged in the development, production, marketing, sale or servicing of any
service or product (i) with which Executive was involved during his last year of
employment with the Bank, or (ii) which the Bank is developing, producing,
marketing, selling or servicing (or plans to develop, produce, market, sale or
service) and about which Executive gained any confidential or proprietary
information in the course of his employment with the Bank.


15

--------------------------------------------------------------------------------


Executive further agrees that he will not, for a period of 12 months after his
separation from the Bank, assist in the research and development of products or
services (i) where such research and development would be aided by the
confidential and proprietary information learned in the course of his
relationship with the Bank; or (ii) which compete with those products or
services Executive was involved with during the previous two years of his
relationship with the Bank or any Affiliate.


For purposes of this Agreement, the term “competitive capacity” shall mean (i)
performing tasks or duties similar to those Executive performed in his last year
of employment at the Bank for a competitor of the Bank; (ii)
managing/supervising those who, for a competitor of the Bank, perform tasks or
duties similar to those which Executive performed in his last year of employment
at the Bank; or (iii) performing, on behalf of a competitor of the Bank, tasks
or duties in which Executive utilized any Confidential Information that
Executive learned in the course of his relationship with the Bank.
Section 8.  Non-Solicitation of Customers and Employees.


During the Term, and for 12 months thereafter, Executive will not in a
competitive capacity, on behalf of any person or entity other than Horizon Bank
or any Affiliate, directly or indirectly:
(i) solicit, divert (or attempt to solicit or divert) or accept business from
any customer of Horizon Bank or any Affiliate;
(ii) solicit, divert (or attempt to solicit or divert) or accept business from
any customer of Horizon Bank or any Affiliate with whom Executive has had
contact (either directly or indirectly) or over which Executive has had
responsibility at any time in the one year preceding his separation,
(iii) solicit, divert (or attempt to solicit or divert) or accept business from
any customer of Horizon Bank or any Affiliate about whom Executive obtained
confidential or proprietary information;
(iv) solicit, divert (or attempt to solicit or divert) or accept business from
any identified prospective customer of Horizon Bank or any Affiliate; or
(v) solicit, divert (or attempt to solicit or divert) or accept business from
any identified prospective customer of Horizon Bank or any Affiliate with whom
Executive has had contact (either directly or indirectly) or over which
Executive has had responsibility at any time in the one year preceding his
separation,
(vi)  solicit, divert (or attempt to solicit or divert) or accept business from
any identified prospective customer of Horizon Bank or any Affiliate about whom
Executive has obtained confidential or proprietary information; or
(vii) (a) encourage, solicit, induce, or attempt to encourage, solicit or induce
any other employee, agent or representative of Horizon Bank (or any Affiliate)
to leave


16

--------------------------------------------------------------------------------


his/her employment (or terminate his/her relationship) with Horizon Bank (or any
Affiliate) (or devote less than full time efforts to Horizon Bank’s or an
Affiliate’s business), and (b) Executive will not directly or indirectly hire or
attempt to hire, for any competitive or other position with any competitor or
other business, any person who is an employee, agent or representative of
Horizon Bank (or any Affiliate) at such time (or who has been an employee, agent
or representative of Horizon Bank or any Affiliate at any time within the
preceding 365 days).
Section 9.  Periods of Noncompliance and Reasonableness of Periods.
The restrictions and covenants contained in Sections 7 and 8 will be deemed not
to run during all periods of noncompliance, the intention of the parties hereto
being to have such restrictions and covenants apply during the Term of this
Agreement and for the full periods specified in Sections 7 and 8.  The Company
and the Executive understand, acknowledge and agree that the restrictions and
covenants contained in Sections 7 and 8 are reasonable in view of the nature of
the business in which the Company and the Affiliates are engaged, the
Executive’s positions with the Company and the Affiliates and the Executive’s
advantageous knowledge of and familiarity with the business, operations, affairs
and customers of the Company and the Affiliates.
The Company’s obligation to pay the amounts otherwise payable to the Executive
pursuant to this Agreement will immediately terminate in the event that the
Executive breaches any of the provisions of Sections 6, 7 or 8.  Notwithstanding
the foregoing:
(a) the covenants of the Executive set forth in Sections 6, 7 and 8 will
continue in full force and effect and be binding upon the Executive;
(b) the Company will be entitled to the remedies specified in Section 11; and
(c) the Company will be entitled to its damages, costs and expenses (including,
without limitation, reasonable attorneys' fees and expenses) resulting from or
relating to the Executive’s breach of any of the provisions of Sections 6, 7 or
8.
Section 10.  Survival of Certain Provisions.
Upon any termination of the Executive’s employment with the Company, the
Executive and the Company hereby expressly agree that the provisions of Sections
5, 6, 7, 8, 9, 10, 11, 12 and 13 will continue to be in full force and effect
and binding upon the Executive and the Company in accordance with the applicable
respective provisions of such Sections and Section 1(b).
Section 11.  Remedies.
The Executive agrees that the Company or an Affiliate will suffer irreparable
damage and injury and will not have an adequate remedy at law in the event of
any actual, threatened or attempted breach by the Executive of any provision of
Sections 6, 7 or 8.  Accordingly, in the event of a breach or a threatened or
attempted breach by the Executive of any provision of


17

--------------------------------------------------------------------------------


Sections 6, 7 or 8, in addition to all other remedies to which the Company and
Affiliates are entitled at law, in equity or otherwise, the Company and
Affiliates may be entitled to a temporary restraining order and a permanent
injunction or a decree of specific performance of any provision of Sections 6, 7
or 8.  The foregoing remedies will not be deemed to be the exclusive rights or
remedies of the Company or an Affiliate for any breach of or noncompliance with
this Agreement by the Executive but will be in addition to all other rights and
remedies available to the Company or Affiliate at law, in equity or otherwise.
Section 12.  Indemnification.
The Company will indemnify the Executive (and his legal representatives or other
successors) to the fullest extent permitted (including payment of expenses in
advance of final disposition of the proceeding) by the Articles of Incorporation
and By-Laws of the Company as in effect at such time.  The Executive will be
entitled to the protection of any insurance policies the Company may elect to
maintain generally for the benefit of its directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by him or his legal
representatives in connection with any action, suit or proceeding to which he
(or his legal representatives or other successors) may be made a party by reason
of his being or having been a director, officer or employee of the Company or
any of its subsidiaries.  If any action, suit or proceeding is brought or
threatened against the Executive in respect of which indemnity may be sought
against the Company pursuant to the foregoing, the Executive will notify the
Company promptly in writing of the institution of such action, suit or
proceeding, and the Company will assume the defense hereof and the employment of
counsel and payment of all fees and expenses.
Section 13.  Miscellaneous.
(a) Assignment.  This Agreement is personal in nature and no party hereto will,
without the prior written consent of the other party hereto, assign or transfer
this Agreement or any rights or obligations hereunder, except as provided
pursuant to subsection 13(p) or as otherwise provided herein.  Without limiting
the foregoing, the Executive’s right to receive compensation hereunder will not
be assignable or transferable by the Executive, whether by pledge, creation of a
security interest or otherwise, other than a transfer by the Executive’s will or
by the laws of descent, and in the event of any attempted assignment or transfer
contrary to this Section, the Company will have no liability to pay any amounts
so attempted to be assigned or transferred.  Notwithstanding the foregoing or
anything herein to the contrary, this Agreement may be assigned by the Company
to any Affiliate without the prior consent of the Executive.
(b) Waiver.  Either party hereto may, by a writing signed by the waiving party,
waive the performance by the other party of any of the covenants or agreements
to be performed by such other party under this Agreement.  The waiver by either
party hereto of a breach of or noncompliance with any provision of this
Agreement will not operate or be construed as a continuing waiver or a waiver of
any other or subsequent breach or noncompliance hereunder.  The failure or delay
of either party at any time to insist upon the strict performance of any
provision of this Agreement or to enforce its rights or remedies under this
Agreement will not be construed as a waiver or


18

--------------------------------------------------------------------------------


relinquishment of the right to insist upon strict performance of such provision,
or to pursue any of its rights or remedies for any breach hereof, at a future
time.
(c) Amendment.  This Agreement may be amended, modified or supplemented only by
a written agreement executed by all of the parties hereto.
(d) Headings.  The headings in this Agreement have been inserted solely for ease
of reference and will not be considered in the interpretation or construction of
this Agreement.
(e) Severability.  In case any one or more of the provisions (or any portion
thereof) contained herein will, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision of this Agreement, but this Agreement will
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein.  If any
provision of this Agreement will be determined by a court of competent
jurisdiction to be unenforceable because of the provision’s scope, duration or
other factor, then such provision will be considered divisible and the court
making such determination will have the power to reduce or limit (but not
increase or make greater) such scope, duration or other factor or to reform (but
not increase or make greater) such provision to make it enforceable to the
maximum extent permitted by law, and such provision will then be enforceable
against the appropriate party hereto in its reformed, reduced or limited form;
provided, however, that a provision will be enforceable in its reformed, reduced
or limited form only in the particular jurisdiction in which a court of
competent jurisdiction makes such determination.
(f) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which will be an original, but such counterparts will together
constitute one and the same agreement.
(g) Construction.  This Agreement will be deemed to have been drafted by both
parties hereto.  This Agreement will be construed in accordance with the fair
meaning of its provisions and its language will not be strictly construed
against, nor will ambiguities be resolved against, any party.
(h) Review and Consultation.  The Executive hereby acknowledges and agrees that
he (i) has read this Agreement in its entirety prior to executing it, (ii)
understands the provisions, effects and restrictions of this Agreement, (iii)
has consulted with such of his own attorneys, accountants and financial and
other advisors as he has deemed appropriate in connection with his execution of
this Agreement, and (iv) has executed this Agreement voluntarily.  THE EXECUTIVE
HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED ANY ADVICE,
COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT FROM ANY DIRECTOR OR
EMPLOYEE OF, OR ANY ATTORNEY, ACCOUNTANT OR ADVISOR FOR, THE BANK OR THE HOLDING
COMPANY.


19

--------------------------------------------------------------------------------


(i) Attorneys’ Fees.  Each party hereto will pay the other party’s reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) in connection with such other party successfully enforcing
any provision or provisions of this Agreement (except as otherwise provided
herein) against the breaching party (whether by litigation, arbitration,
mediation, settlement or negotiation).
(j) Entire Agreement.  This Agreement supersedes and novates all other prior
understandings, commitments, representations, negotiations, contracts and
agreements, whether oral or written, between the parties hereto relating to the
matters contemplated hereby and constitute the entire understanding and
agreement between the parties hereto relating to the subject matter hereof.  In
particular, this Agreement supersedes, novates, cancels and replaces the
agreement between the Bank and the Executive dated December 14, 2011 and all
amendments and addendums thereto.
(k) Certain References.  Whenever in this Agreement a singular word is used, it
also will include the plural wherever required by the context and vice-versa. 
All references to the masculine, feminine or neuter genders herein will include
any other gender, as the context requires.  Unless expressly provided otherwise,
all references in this Agreement to days will mean calendar, not business, days.
(l) Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Indiana applicable to contracts made
and to be performed therein.
(m) Notices.  All notices, requests and other communications hereunder will be
in writing (which will include facsimile communication) and will be deemed to
have been duly given if (i) delivered by hand; (ii) sent by certified United
States Mail, return receipt requested, first class postage pre-paid; (iii) sent
by overnight delivery service; or (iv) sent by facsimile transmission if such
fax is confirmed immediately thereafter by also mailing a copy of such notice,
request or other communication by regular United States Mail, first class
postage pre-paid, as follows:

 
If to the Company:
Horizon Bancorp
   
Attention: Chairman of the Board of Directors
   
515 Franklin Square
   
Michigan City, IN 46360
   
Telephone: (219) 879-0211
   
Facsimile: (219) 873-2628
 
   
and
 
   
Craig Dwight
   
Chairman and Chief Executive Officer
   
Horizon Bank
   
515 Franklin Street
   
Michigan City, IN 46360





20

--------------------------------------------------------------------------------





   
Phone: 219-873-2725
   
Fax: 219-874-9280
 
 
If to the Executive:
James D. Neff
   
0098 S 400 W.
   
LaPorte, IN  46350
 

or to such other address or facsimile number as any party hereto may have
furnished to the other parties in writing in accordance herewith, except that
notices of change of address or facsimile number will be effective only upon
receipt.
All such notices, requests and other communications will be effective (i) if
delivered by hand, when delivered; (ii) if sent by mail in the manner provided
herein, two business days after deposit with the United States Postal Service;
(iii) if sent by overnight express delivery service, on the next business day
after deposit with such service; or (iv) if sent by facsimile transmission, on
the date indicated on the fax confirmation page of the sender if such fax also
is confirmed by mail in the manner provided herein.
(n) Jurisdiction and Venue.  The parties hereto hereby agree that all demands,
claims, actions, causes of action, suits, proceedings and litigation between or
among the parties relating to this Agreement, will be filed, tried and litigated
only in a federal or state court located in the State of Indiana.  In connection
with the foregoing, the parties hereto irrevocably consent to the jurisdiction
and venue of such court and expressly waive any claims or defenses of lack of
jurisdiction of or proper venue by such court.
(o) Recitals.  The recitals contained on page one of this Agreement are
expressly incorporated into and made a part of this Agreement.
(p) Successors.  The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, share exchange, combination or
otherwise) to all or substantially all of the business, assets or voting
securities of the Bank or the Holding Company to expressly assume and agree, in
writing, to perform this Agreement in, and any successor will absolutely and
unconditionally assume all of the Company’s obligations hereunder to, the same
manner and extent, and upon the same terms and conditions, that the Company
would be required to perform it if no such succession had taken place.  Failure
of the Company to obtain such agreement prior to the effectiveness of any such
succession will be a material breach of this Agreement by the Company and will
entitle the Employee to terminate his employment with the Company for Good
Reason pursuant to subsection 4(c).  As used in this Agreement, the Company will
mean the Company as hereinbefore defined and any successor to their business,
assets or voting securities as aforesaid.
 
21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have made, entered into, executed and
delivered this Agreement as of the day and year first above written.
HORIZON BANK
 
 
Attest
 
By:
/s/ Craig M. Dwight
 
By:
/s/ Susan D. Aaron
 
Craig M. Dwight, Chairman and Chief Executive Officer
   
Susan D. Aaron, Chairperson Compensation Committee
           
HORIZON BANCORP
 
 
EXECUTIVE
 
By:
/s/ Craig M. Dwight
 
/s/ James D. Neff
 
Craig M. Dwight, Chairman and Chief Executive Officer
 
James D. Neff



22